DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0078483 (Eidman).
Regarding claim 1, Eidman discloses a footwear sanitation station comprising: a housing with at least one grate configured to support footwear (multiple figure, elements 104 and 202); a base tray configured to support the at least one grate (fig. 4B, element 408); a plurality of UVC emitters configured to radiate the footwear supported on the at least one grate (multiple figures, element 412, wherein ‘Exemplary UV radiation emitting sources 412 can be UVC light emitting sources’ P 96); a sensor (fig. 5, element 502); a power indicator (‘The portable sanitization device may further include at least one indicator to indicate the battery status and/or a charging unit arranged to charge the battery.’ P 45); a sanitize indicator (‘The portable sanitization device may further include at least one indicator to indicate the footwear is sanitized.’ P 42); a power source (fig. 4A, element 404); and a controller with a processor configured to: operate the station in two modes, including a Stand-By Mode and a Sanitize Mode (fig. 5, element 512, wherein ‘The UV radiation emitting source activation engine 506, activates the UV radiation emitting sources 412 for UV radiation emission, only if presence of the footwear is determined by the aforementioned sensors. If the footwear is not present over the front panel housing 104, no activation is performed.’ P 103); and activate the sanitize indicator to provide cues to a user of the Mode of operation (‘For example, a green LED illumination indicator can indicate that sanitization is complete, whereas yellow LED illumination indicator can indicate that sanitization is only partially complete and red color LED illumination can indicate that sanitization is required.’ P 82).
Eidman does not disclose activating the power indicator to provide cues to the user of the Mode of operation.  However, the use of a power indicator to show that a device is turned on it known in the art, and it would have been obvious to a person having ordinary skill in the art at the time the application was filed to activate the power indicator in standby mode so that a user can be sure the power is properly turned on and the device is operating in standby mode.
Regarding claim 2, Eidman discloses the footwear sanitation station of claim 1, wherein the sensor includes a pressure sensor configured to detect the presence of an object on the station by a weight of the object on the platform grate (‘In an embodiment, the sensor is selected from a group of … a pressure sensor …’P 44).
Regarding claim 3, Eidman discloses the footwear sanitation station of claim 1, wherein the power indicator includes a light indicator configured to provide a visual cue to the user of operation of the station in the Stand-By Mode (‘For example, the status of the battery 404 can be displayed on the display screen indicating the percent charged, a pointing device indicator can be utilized, different color LEDs to indicate different statuses such as full charge, low charging, medium level charging.’ P 94).
Regarding claim 4, Eidman discloses the footwear sanitation station of claim 1, further including a power switch (multiple figures, element 114).
Regarding claim 6, Eidman discloses the footwear sanitation station of claim 1, wherein the base tray includes a well configured to receive a respective grate (fig. 4B, element 408).
Regarding claim 8, Eidman discloses the footwear sanitation station of claim 1, wherein each well has a predetermined depth (fig. 4B, element 408, where depth is pre-determined by the shape of the moulding).
Regarding claim 9, Eidman discloses the footwear sanitation station of claim 1, wherein the processor is configured to energize the UVC emitters where the weight detected by the sensor exceeds a predetermined threshold weight (‘The UV radiation emitting source activation engine 506, activates the UV radiation emitting sources 412 for UV radiation emission, only if presence of the footwear is determined by the aforementioned sensors. If the footwear is not present over the front panel housing 104, no activation is performed.’ P 103 wherein ‘In an embodiment, the sensor is selected from a group of … a pressure sensor …’ P 44).
Regarding claim 10, Eidman discloses the footwear sanitation station of claim 1, wherein the processor is configured to activate the sanitizer indicator in a predetermined sequence upon activation of the UVC emitters (‘For example, a green LED illumination indicator can indicate that sanitization is complete, whereas yellow LED illumination indicator can indicate that sanitization is only partially complete and red color LED illumination can indicate that sanitization is required.’ P 82).  Eidman does not disclose activating the power indicator in a predetermined sequence upon activation of the UVC emitters, but programming lights to activate in a sequence is well known in the art, and it would have been obvious to a person having ordinary skill in the art at the time the application was filed to do so to convey additional information, for example to convey the amount of power used by the sanitation cycle.
Regarding claim 11, Eidman discloses the footwear sanitation station of claim 1, wherein the processor is configured to extend a time duration of operation of the Sanitize Mode (fig. 7, element 714).
Regarding claim 12, Eidman discloses the footwear sanitation station of claim 1, wherein the power source is rechargeable (‘The battery 404 can be a primary battery, a secondary (rechargeable) battery, Lithium-ion (Li-ion) battery, Nickel Cadmium (Ni—Cd) battery, Nickel-Metal Hydride (Ni-MH) battery, and Lead-Acid battery.’ P 95).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eidman as applied to claim 1 above, and further in view of US 2018/0132697 (Desu-Kalyanam).
Regarding claim 5, Eidman discloses the claimed invention except for an edge guard configured to extend around a periphery of a respective grate.  Desu-Kalyanam discloses a footwear sanitation station with an edge guard configured to extend around the periphery of a grate configured to support footwear (multiple figures, element 102).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify Eidman to include the edge guard of Desu-Kalyanam to shield the user from dangerous UV radiation, as disclosed in Desu-Kalyanam (‘Furthermore, in an aspect, top covering element 102 can protect and shield a user from ultraviolet light emitted from first light assembly 116A and/or second light assembly 116B that may emanate beyond an underneath surface of a footwear item.’ P 41).
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0154032 (Dombrowsky et al.) in view of US 2018/0132697 (Desu-Kalyanam).
Regarding claim 1, Dombrowsky et al. disclose a footwear sanitation station comprising: a housing with at least one plate configured to support footwear (fig. 2-5, element 102 and 106a); a base tray configured to support the at least one plate (fig. 2-5, elements 104 and 102b); a plurality of UVC emitters configured to radiate the footwear supported on the at least one plate (fig. 2-5, element 122, wherein ‘The present disclosure provides a footwear-sanitizing system that utilizes UV-C light-emitting LEDs to sanitize footwear’ P 34) a sensor (multiple figures, elements 132 and 134); a power indicator (multiple figures, element 130, wherein, ‘Thus, the V LEDs 130 may act as status indicators for the UV LEDs 122 by switching on and off concurrently with the UV LEDs 122.’); a sanitize indicator (fig. 1, element 20, ‘The user interface 20 may also display an indication to the user that the sanitizing sequence is complete. For example, the user interface 20 may display a thumbs-up symbol when the sequence is completed. It is also contemplated that the user interface 20 may display a countdown to completion during the sanitizing sequence.’ P 52); a power source (‘The UV LEDs 122 are powered by a power source (not shown) disposed externally of the apparatus 100.’ P 39); and a controller with a processor configured to: operate the station in two modes, including a Stand-By Mode and a Sanitize Mode (‘By initially standing on the apparatus 100, the pressure sensors 132 sense the weight of the user and signals to the processor “P” that the apparatus 100 is ready for use, thereby switching the apparatus 100 from an inactive mode to an active mode.’ P 50); and activate the power indicator and the sanitize indicator to provide cues to a user of the Mode of operation (‘Prior to standing on the plates 106a, 106b, the V LEDs 130 may emit a green color to invite the user to stand on the apparatus 100. … Concurrently with the activation of the selected UV LEDs 122, the V LEDs 130 associated with the activated LEDs 122 are also activated to emit another color (e.g., purple) to indicate to the user that the UV LEDs 122 are turned ON. … Upon the UV LEDs 122 being deactivated, the user interface 20 and the V LEDs 130 emit a color (e.g., green) indicating that the sanitizing process is complete and that the user may step off from the apparatus 100. The user interface 20 may also display an indication to the user that the sanitizing sequence is complete. For example, the user interface 20 may display a thumbs-up symbol when the sequence is completed. It is also contemplated that the user interface 20 may display a countdown to completion during the sanitizing sequence.’ P 50-52).
Dombromsky et al. does not disclose the use of a grate for the foot support.  Desu-Kalyanam discloses a footwear sanitation device with foot supports comprising gratings (multiple figures, element 104A, 104B).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to substitute the grating elements of Desu-Kalyanam for the plates of Dombrowsky et al. to allow for removal of dirt and debris via the grating rubbing along soles and/or via brushes or other cleaning implements protruding through the grates, as disclosed in Desu-Kalyanam (‘n any of several embodiments, the openings in first grating element 104A and second grating element 104B can leave openings of space between the grating structure such that brushes located below the grating elements can protrude through such spaces and contact the lower surface of the footwear item.’ P 47).
Regarding claim 2, Dombrowsky et al. in view of Desu-Kalyanam disclose the footwear sanitation station of claim 1, wherein the sensor includes a pressure sensor configured to detect the presence of an object on the station by a weight of the object on the platform grate (‘By initially standing on the apparatus 100, the pressure sensors 132 sense the weight of the user and signals to the processor “P” that the apparatus 100 is ready for use, thereby switching the apparatus 100 from an inactive mode to an active mode.’ P 50).
Regarding claim 3, Dombrowsky et al. in view of Desu-Kalyanam disclose the footwear sanitation station of claim 1, wherein the power indicator includes a light indicator configured to provide a visual cue to the user of operation of the station in the Stand-By Mode (‘Prior to standing on the plates 106a, 106b, the V LEDs 130 may emit a green color to invite the user to stand on the apparatus 100.’ P 50).
Regarding claim 4, Dombrowsky et al. in view of Desu-Kalyanam disclose the footwear sanitation station of claim 1, further including a power switch (fig. 9, element 144).
Regarding claim 5, Dombrowsky et al. in view of Desu-Kalyanam disclose the footwear sanitation station of claim 1, further including an edge guard configured to extend around a periphery of a respective grate (fig. 4-5, element 110a, 110b).
Regarding claim 6, Dombrowsky et al. in view of Desu-Kalyanam disclose the footwear sanitation station of claim 1, wherein the base tray includes a well configured to receive a respective grate (unlabeled wells shown in fig. 4-5, each broken up into cells or subwells labeled 128).
Regarding claim 7, Dombrowsky et al. in view of Desu-Kalyanam disclose the footwear sanitation station of claim 6, wherein each well has a plurality of ridges configured to support the grate (multiple figures, elements 124a and 124b).
Regarding claim 8, Dombrowsky et al. in view of Desu-Kalyanam disclose the footwear sanitation station of claim 6, wherein each well has a predetermined depth (fig. 4-5 show wells of depth determined by 102b in combination with 110a,b).
Regarding claim 9, Dombrowsky et al. in view of Desu-Kalyanam disclose the footwear sanitation station of claim 1, wherein the processor is configured to energize the UVC emitters where the weight detected by the sensor exceeds a predetermined threshold weight (‘The pressure sensors 132 are in communication with the UV LEDs 122 and/or the processor “P.” The processor “P” may be configured to activate (i.e., switch on) the UV LEDs 122 in response to the pressure sensors 132 sensing a threshold force greater than approximately 40 to 70 lbs.’ P 46).
Regarding claim 10, Dombrowsky et al. in view of Desu-Kalyanam disclose the footwear sanitation station of claim 1, wherein the processor is configured to activate the power indicator and the sanitizer indicator in a predetermined sequence upon activation of the UVC emitters (‘Prior to standing on the plates 106a, 106b, the V LEDs 130 may emit a green color to invite the user to stand on the apparatus 100. … Concurrently with the activation of the selected UV LEDs 122, the V LEDs 130 associated with the activated LEDs 122 are also activated to emit another color (e.g., purple) to indicate to the user that the UV LEDs 122 are turned ON. … Upon the UV LEDs 122 being deactivated, the user interface 20 and the V LEDs 130 emit a color (e.g., green) indicating that the sanitizing process is complete and that the user may step off from the apparatus 100. The user interface 20 may also display an indication to the user that the sanitizing sequence is complete. For example, the user interface 20 may display a thumbs-up symbol when the sequence is completed. It is also contemplated that the user interface 20 may display a countdown to completion during the sanitizing sequence.’ P 50-52).
Regarding claim 12, Dombrowsky et al. in view of Desu-Kalyanam disclose the footwear sanitation station of claim 1, wherein the processor is configured to extend a time duration of operation of the Sanitize Mode (‘The UV LEDs 122 remain activated for a preset amount of time predetermined to sufficiently destroy all pathogens.’ P 52).
Regarding claim 13, Dombrowsky et al. disclose a footwear sanitation device comprising: a base tray with at least one well, each well having at least one ridge (fig. 2-5, base tray is 102b and ridges are 124); at least one plate each configured to be received in a respective well and supported by the ridge in the respective well (fig. 2-5, element 106a, 106b); and at least one UVC emitter situated in a respective well and each configured to direct its radiation toward the plate (fig. 2-5, element 122, wherein ‘The present disclosure provides a footwear-sanitizing system that utilizes UV-C light-emitting LEDs to sanitize footwear’ P34).
Dombrowsky et al. does not disclose the use of a grate for the foot support.  Desu-Kalyanam discloses a footwear sanitation device with foot supports comprising gratings (multiple figures, element 104A, 104B).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to substitute the grating elements of Desu-Kalyanam for the plates of Dombrowsky et al. to allow for removal of dirt and debris via the grating rubbing along soles and/or via brushes or other cleaning implements protruding through the grates as disclosed in Desu-Kalyanam (‘n any of several embodiments, the openings in first grating element 104A and second grating element 104B can leave openings of space between the grating structure such that brushes located below the grating elements can protrude through such spaces and contact the lower surface of the footwear item.’ P 47).
Regarding claim 14, Dombrowsky et al. in view of Desu-Kalyanam disclose the footwear sanitation device of claim 13, wherein each well includes subwell, each of which includes at least one UVC emitter (fig. 2-5, elements 128 and 122).
Regarding claim 15, Dombrowsky et al. in view of Desu-Kalyanam disclose the footwear sanitation device of claim 13, wherein each well includes a plurality of UVC emitters arranged in a pattern (fig. 2-5, elements 122).  Dombrowsky et al. in view of Desu-Kalyanam does not disclose the emitters being arranged in an alternating pattern.  However, creating an alternating pattern by placing more or fewer emitters in different areas would be within the skill level of a person having ordinary skill in the art.  It would have been obvious to such a person to do this to increase the area radiation where the footwear is wider, such as the ball of the foot, and reduce it in areas where the footwear is narrower, such as the arch.
Regarding claims 16 and 17, Dombrowsky et al. in view of Desu-Kalyanam disclose the claimed invention except for the specific alternating patterns of 2-1-2 and 1-2-1-2-1.  However, both of these patterns would be obvious as ways to more accurately map the emitters to the typical shape of footwear.
Regarding claim 18, Dombrowsky et al. in view of Desu-Kalyanam disclose the footwear sanitation device of claim 14, wherein each well includes a plurality of UVC emitters arranged in a non-alternating pattern (fig. 2-5, elements 122).
Regarding claims 19 & 20, Dombrowsky et al. in view of Desu-Kalyanam disclose the claimed invention except for the specific non-alternating patterns of 1-1-1-1-1 and 2-2-2-2-2.  However, reducing the pattern to either of these patterns (as opposed to the 4-4-4-4-4 pattern shown) would be obvious as a way to reduce the overall power consumption and reduce the amount of escaping UV radiation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881